Title: From Thomas Jefferson to Madame de Colmare, 29 August 1787
From: Jefferson, Thomas
To: Colmare, Madame de



à Paris ce 29e Aout 1787.

J’ai l’honneur, Madame, de vous renvoyer encore le billet de papier-monnoye. L’arrangement de ces billets est tout-a-fait etranger aux objets qui me sont confiés içi. C’est du ressort d’une commission particuliere etablie en Amerique, et dans les affaires de laquelle je ne peux pas me meler. Je pense toujours que le meilleur parti à prendre seroit de le confier au Consul François à Philadelphie. Je m’aurois chargé tres volontier de cette commission pour vous, Madame, mais je n’ai pas l’honneur de la connoissance de ce Monsieur. J’ai celui de vous temoigner tous mes regrets de l’impuissance ou je suis de vous etre utile dans cette occasion, et de vous repeter les assurances de la consideration avec laquelle je suis Madame votre tres humble et tres obeissant serviteur,

Th: Jefferson

